20-12094-mew   Doc 12-5   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 5
                                  Pg 1 of 37




                     EXHIBIT 5
FILED: MONROE COUNTY CLERK 08/07/2020 05:27 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                        Pg 2 of 37
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2457478

                                                              Book    Page CIVIL

   Return To:                                                 No. Pages: 36
   ANTHONY DOUGHERTY
                                                              Instrument: ANSWER

                                                              Control #:         202008071079
                                                              Index #:           E2020003156

                                                              Date: 08/07/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:28:11 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK




                                                        1 of 36
 202008071079                                                                                                 Index #
                                                                                                            INDEX     : E2020003156
                                                                                                                    NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:5 08/07/2020
                                                          Pg 3 of 37



             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF MONROE: COMMERCIAL DIVISION

             POSADAS DE PUERTO RICO ASSOCIATES, L.L.C.,
                                                                                  Index No.: E2020003156
                                                Plaintiff,
                                                                                  VERIFIED ANSWER TO
                                   -against-                                      COMPLAINT AND
                                                                                  COUNTERCLAIMS
             CONDADO PLAZA ACQUISITION, LLC, CONDADO
             PLAZA ACQUISITION LAGOON, LLC and
             CONDADO PLAZA ACQUISITION OCEAN, LLC,

                                                Defendants.


                  Defendants Condado Plaza Acquisition, LLC, Condado Plaza Acquisition Lagoon, LLC

         and Condado Plaza Acquisition Ocean, LLC (collectively, “Defendants”), as and for their Verified

         Answer to the Complaint, dated May 18, 2020 (the “Complaint”), of Plaintiff Posadas De Puerto

         Rico Associates, L.L.C. (“Plaintiff”), object to paragraphs 1 through 108 of the Complaint as

         needlessly compound, complex, nearly incomprehensible and in violation of New York Civil

         Practice Law and Rules Rule 3014. Notwithstanding the foregoing objection, and without waiver

         thereof, Defendants deny each and every allegation set forth in the Complaint, except as admitted

         or otherwise qualified herein and allege, on knowledge with respect to themselves and their own

         acts, and on information and belief as to all other matters:

                                                 NATURE OF THE ACTION1

                  1.        Deny the allegations set forth in paragraph 1 of the Complaint.




         1
                 Defendants have adopted the headings and subheadings in the Complaint for reference purposes only. Such
         adoption is not an admission by Defendants of any allegation or characterization, express or implied, by Plaintiff’s
         headings and subheadings, nor should it be construed as such.


         {Client/001768/56/02146091.DOCX;11 }


                                                              2 of 36
 202008071079                                                                                        IndexNO.
                                                                                                   INDEX  #: E2020003156
                                                                                                               E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:5 08/07/2020
                                                         Pg 4 of 37



                  2.        Neither admit nor deny the allegations set forth in paragraph 2 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  3.        Deny the allegations set forth in paragraph 3 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  4.        Deny the allegations set forth in paragraph 4 of the Complaint.

                  5.        Deny the allegations set forth in paragraph 5 of the Complaint.

                  6.        Deny the allegations set forth in paragraph 6 of the Complaint.

                  7.        Deny the allegations set forth in paragraph 7 of the Complaint.

                  8.        Deny the allegations set forth in paragraph 8 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  9.        Deny the allegations set forth in paragraph 9 of the Complaint.

                  10.       Deny the allegations set forth in paragraph 10 of the Complaint.

                                                JURISDICTION AND VENUE

                  11.       Paragraph 11 of the Complaint sets forth a legal conclusion to which no answer is

         required. To the extent an answer is required, Defendants deny knowledge or information

         sufficient to form a belief as to the truth or falsity of the allegation set forth in paragraph 11 of the

         Complaint.

                  12.       Paragraph 12 of the Complaint sets forth a legal conclusion to which no answer is

         required. To the extent an answer is required, Defendants neither admit nor deny the allegations




         {Client/001768/56/02146091.DOCX;11 }                2

                                                         3 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                        Pg 5 of 37



         set forth in paragraph 12 of the Complaint, and refer the Court to the referenced document for a

         complete and accurate statement of the terms and conditions set forth therein.

                  13.       Paragraph 13 of the Complaint sets forth a legal conclusion to which no answer is

         required. To the extent an answer is required, Defendants deny the allegations set forth in

         paragraph 13 of the Complaint, and refer the Court to the referenced document for a complete and

         accurate statement of the terms and conditions set forth therein.

                                                        PARTIES

                  14.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 14 of the Complaint.

                  15.       Deny the allegations set forth in paragraph 15 of the Complaint, except admit that

         Defendant Condado Plaza Acquisition LLC is a limited liability company organized under the

         laws of the State of Delaware.

                  16.       Deny the allegations set forth in paragraph 16 of the Complaint, except admit that

         Defendant Condado Plaza Acquisition Lagoon LLC is a limited liability company organized under

         the laws of the Commonwealth of Puerto Rico and was formed in connection with the transaction

         at-issue in this action.

                  17.       Deny the allegations set forth in paragraph 17 of the Complaint, except admit that

         Defendant Condado Plaza Acquisition Ocean LLC is a limited liability company organized under

         the laws of the Commonwealth of Puerto Rico and was formed in connection with the transaction

         at-issue in this action.

                                                FACTUAL BACKGROUND

                  18.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 18 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                3

                                                         4 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                        Pg 6 of 37



                  19.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 19 of the Complaint.

                  20.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 20 of the Complaint.

                  21.       Deny the allegations set forth in paragraph 21 of the Complaint.

                  22.       Deny the allegations set forth in paragraph 22 of the Complaint.

                  23.       Neither admit nor deny the allegations set forth in paragraph 23 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  24.       Neither admit nor deny the allegations set forth in paragraph 24 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  25.       Neither admit nor deny the allegations set forth in paragraph 25 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  26.       Neither admit nor deny the allegations set forth in paragraph 26 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  27.       Neither admit nor deny the allegations set forth in paragraph 27 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein. To the extent an answer is required, Defendants deny the

         allegations set forth in paragraph 27 of the Complaint.

                  28.       Admit the allegations set forth in paragraph 28 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                4

                                                         5 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                        Pg 7 of 37



                  29.       Deny the allegations set forth in paragraph 29 of the Complaint.

                  30.       Deny the allegations set forth in paragraph 30 of the Complaint.

                  31.       Deny the allegations set forth in paragraph 31 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  32.       Neither admit nor deny the allegations set forth in paragraph 32 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  33.       Neither admit nor deny the allegations set forth in paragraph 33 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein. To the extent an answer is required, Defendants deny the

         allegations set forth in paragraph 33 of the Complaint.

                  34.       Neither admit nor deny the allegations set forth in paragraph 34 of the Complaint,

         and refer the Court to the referenced documents for a complete and accurate statement of the terms

         and conditions set forth therein.

                  35.       Deny the allegations set forth in paragraph 35 of the Complaint.

                  36.       Deny the allegations set forth in paragraph 36 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  37.       Neither admit nor deny the allegations set forth in paragraph 37 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.




         {Client/001768/56/02146091.DOCX;11 }                5

                                                         6 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                        Pg 8 of 37



                  38.       Deny the allegations set forth in paragraph 38 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  39.       Deny the allegations set forth in paragraph 39 of the Complaint.

                  40.       Neither admit nor deny the allegations set forth in paragraph 40 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  41.       Neither admit nor deny the allegations set forth in paragraph 41 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  42.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 42 of the Complaint.

                  43.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 43 of the Complaint.

                  44.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 44 of the Complaint.

                  45.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 45 of the Complaint.

                  46.       Admit the allegations set forth in paragraph 46 of the Complaint.

                  47.       Admit the allegations set forth in paragraph 47 of the Complaint.

                  48.       Admit the allegations set forth in paragraph 48 of the Complaint.

                  49.       Admit the allegations set forth in paragraph 49 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                6

                                                         7 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                        Pg 9 of 37



                  50.       Deny the allegations set forth in paragraph 50 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  51.       Deny the allegations set forth in paragraph 51 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  52.       Neither admit nor deny the allegations set forth in paragraph 52 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  53.       Neither admit nor deny the allegations set forth in paragraph 53 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein.

                  54.       Deny the allegations set forth in paragraph 54 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  55.       Deny the allegations set forth in paragraph 55 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  56.       Neither admit nor deny the allegations set forth in paragraph 56 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of the terms

         and conditions set forth therein. To the extent an answer is required, Defendants deny the

         allegations set forth in paragraph 56 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                7

                                                         8 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 10 of 37



                  57.       Deny the allegations set forth in paragraph 57 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of the terms and conditions set

         forth therein.

                  58.       Deny the allegations set forth in paragraph 58 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  59.       Deny the allegations set forth in paragraph 59 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  60.       Deny the allegations set forth in paragraph 60 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  61.       Deny the allegations set forth in paragraph 61 of the Complaint, and refer the Court

         to the referenced documents for a complete and accurate statement of their terms, conditions and

         contents.

                  62.       Deny the allegations set forth in paragraph 62 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  63.       Deny the allegations set forth in paragraph 62 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its terms and conditions.

                  64.       Deny knowledge or information sufficient to form a belief as to the truth or falsity

         of the allegations set forth in paragraph 64 of the Complaint, except admit that the Governor of

         Puerto Rico issued an Executive Order on March 12, 2020.

                  65.       Deny the allegations set forth in paragraph 65 of the Complaint.

                  66.       Deny the allegations set forth in paragraph 66 of the Complaint, and refer the Court

         to the referenced document for its legal or factual significance, if any.

                  67.       Deny the allegations set forth in paragraph 67 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                8

                                                         9 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 11 of 37



                  68.       Deny the allegations set forth in paragraph 68 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  69.       Neither admit nor deny the allegations set forth in paragraph 69 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of its terms

         and conditions. To the extent an answer is required, Defendants deny the allegations set forth in

         paragraph 69 of the Complaint.

                  70.       Deny the allegations set forth in paragraph 70 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its terms and conditions.

                  71.       Deny the allegations set forth in paragraph 71 of the Complaint.

                  72.       Deny the allegations set forth in paragraph 72 of the Complaint.

                  73.       Deny the allegations set forth in paragraph 73 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  74.       Deny the allegations set forth in paragraph 74 of the Complaint, except admit that

         Defendants commenced a lawsuit against Plaintiff in the Tribunal of First Instance in San Juan,

         Puerto Rico on May 8, 2020, and seeking, among other things, a court order for a lis pendens and

         other equitable or immediate relief.

                  75.       Deny the allegations set forth in paragraph 75 of the Complaint.

                  76.       Deny the allegations set forth in paragraph 76 of the Complaint.

                  77.       Deny the allegations set forth in paragraph 77 of the Complaint.

                  78.       Deny the allegations set forth in paragraph 78 of the Complaint.

                  79.       Deny the allegations set forth in paragraph 79 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                9

                                                         10 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 12 of 37



                  80.       Neither admit nor deny the allegations set forth in paragraph 80 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of its

         contents.

                  81.       Deny the allegations set forth in paragraph 81 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  82.       Deny the allegations set forth in paragraph 82 of the Complaint.

                  83.       Deny the allegations set forth in paragraph 83 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  84.       Deny the allegations set forth in paragraph 84 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its contents.

                  85.       Deny the allegations set forth in paragraph 85 of the Complaint.

                                    ANSWER TO FIRST CAUSE OF ACTION
                        (Breach of Contract Under PSA § 12.1(d) and Second Amendment § 2)

                  86.       In response to paragraph 86 of the Complaint, Defendants repeat, reallege and

         reassert each and every answer to the Complaint set forth above as if fully set forth herein.

                  87.       Deny the allegations set forth in paragraph 87 of the Complaint, and refer the Court

         to the referenced documents for a complete and accurate statement of their terms and conditions.

                  88.       Deny the allegations set forth in paragraph 88 of the Complaint, and refer the Court

         to the referenced documents for a complete and accurate statement of their terms and conditions.

                  89.       Deny the allegations set forth in paragraph 89 of the Complaint.

                  90.       Deny the allegations set forth in paragraph 90 of the Complaint.

                  91.       Deny the allegations set forth in paragraph 91 of the Complaint.

                  92.       Deny the allegations set forth in paragraph 92 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                10

                                                         11 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 13 of 37



                  93.       Neither admit nor deny the allegations set forth in paragraph 93 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of its terms

         and conditions.

                  94.       Deny the allegations set forth in paragraph 94 of the Complaint.

                  95.       Deny the allegations set forth in paragraph 95 of the Complaint, and refer the Court

         to the referenced document for a complete and accurate statement of its terms and conditions.

                  96.       Deny the allegations set forth in paragraph 96 of the Complaint.

                  97.       Deny the allegations set forth in paragraph 97 of the Complaint.

                  98.       Deny the allegations set forth in paragraph 98 of the Complaint.

                                   ANSWER TO THE SECOND CAUSE OF ACTION
                                    (Declaratory Judgment Pursuant to CPLR § 3001)

                  99.       In response to paragraph 99 of the Complaint, Defendants repeat, reallege and

         reassert each and every answer to the Complaint set forth above as if fully set forth herein.

                  100.      Deny the allegations set forth in paragraph 100 of the Complaint.

                  101.      Deny the allegations set forth in paragraph 101 of the Complaint, including the

         allegations set forth in subparts (a)-(g) thereto.

                                     ANSWER TO THE THIRD CAUSE OF ACTION
                                        (Breach of Contract Under PSA § 14.14)

                  102.      In response to paragraph 102 of the Complaint, Defendants repeat, reallege and

         reassert each and every answer to the Complaint set forth above as if fully set forth herein.

                  103.      Neither admit nor deny the allegations set forth in paragraph 103 of the Complaint,

         and refer the Court to the referenced document for a complete and accurate statement of its terms

         and conditions.

                  104.      Deny the allegations set forth in paragraph 104 of the Complaint.




         {Client/001768/56/02146091.DOCX;11 }                 11

                                                         12 of 36
 202008071079                                                                                          IndexNO.
                                                                                                     INDEX  #: E2020003156
                                                                                                                 E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 14 of 37



                  105.      Deny the allegations set forth in paragraph 105 of the Complaint.

                  106.      Deny the allegations set forth in paragraph 106 of the Complaint.

                  107.      Deny the allegations set forth in paragraph 107 of the Complaint.

                  108.      Deny the allegations set forth in paragraph 108 of the Complaint.

                                  ANSWER TO PLAINTIFF’S PRAYER FOR RELIEF

                  109.      Deny all claims and allegations set forth therein, including any claim for relief set

         forth in Plaintiff’s WHEREFORE clause.

                                                     FIRST DEFENSE

                  110.       Plaintiff’s claims are barred, in whole or in part, for failure of consideration

                                                    SECOND DEFENSE

                  111.      Plaintiff’s claims are barred by documentary evidence.

                                                     THIRD DEFENSE

                  112.      Plaintiff’s claims are barred, in whole or in part, under the doctrine of commercial

         impracticability and/or impossibility of performance.

                                                   FOURTH DEFENSE

                  113.      Plaintiff’s claims are barred, in whole or in part, under the doctrine of frustration of

         purpose.

                                                     FIFTH DEFENSE

                  114.      The Complaint fails to state a cause of action upon which relief can be granted.

                                                     SIXTH DEFENSE

                  115.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to satisfy

         conditions precedent.




         {Client/001768/56/02146091.DOCX;11 }                 12

                                                          13 of 36
 202008071079                                                                                          IndexNO.
                                                                                                     INDEX  #: E2020003156
                                                                                                                 E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 15 of 37



                                                   SEVENTH DEFENSE

                  116.      Plaintiff’s claims are barred, in whole or in part, under the equitable doctrines of

         release, accord and satisfaction, res judicata laches, waiver, ratification and/or estoppel.

                                                    EIGHTH DEFENSE

                  117.      Plaintiff’s claims are barred, in whole or in part, under the equitable doctrine of

         unclean hands.

                                                     NINTH DEFENSE

                  118.      Plaintiff’s claims are barred, whole or in part, by Plaintiff’s own breach of its

         contractual obligations to Defendants.

                                                    TENTH DEFENSE

                  119.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to mitigate

         its damages, if any.

                                                  ELEVENTH DEFENSE

                  120.      Plaintiff’s damages, if any, were not caused as a result of any actions or omissions

         allegedly taken by Defendants, but rather by Plaintiff’s own actions or omissions, and/or the

         conduct of third-parties not under Defendants’ control.

                                                  TWELFTH DEFENSE

                  121.      Plaintiff’s damages, if any, are offset or exceeded by amounts owed to Defendants

         by Plaintiff as a result of Plaintiff’s breaches of the relevant contract documents.

                                                   COUNTERCLAIMS

                  Counterclaim-Plaintiffs Condado Plaza Acquisition, LLC (“CP Acquisition”), Condado

         Plaza Acquisition Lagoon, LLC (“CP Lagoon”) and Condado Plaza Acquisition Ocean, LLC (“CP




         {Client/001768/56/02146091.DOCX;11 }                 13

                                                          14 of 36
 202008071079                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 16 of 37



         Ocean” and, collectively, “Condado”), as and for their Counterclaims against Counterclaim-

         Defendant Posadas De Puerto Rico Associates, L.L.C. (“Posadas”), allege and state as follows:

                                           NATURE OF THE COUNTERCLAIMS

                  1.        Condado, as purchaser, and Posadas, as seller, entered into an Agreement of

        Purchase and Sale, dated as of November 20, 2019, as amended (the “Purchase Agreement”), for

        the acquisition of the Condado Plaza Hilton Hotel (the “Hotel”) located in San Juan, Puerto Rico

        for a purchase price of $31 million.

                  2.        Posadas and Condado entered into the transaction with the basic expectation and

        understanding that in exchange for $31 million Condado would be receiving a viable and

        operational Hotel. Consistent with this purpose, Posadas agreed to convey to Condado all assets

        related to the Hotel’s operations, including all books and records, guest files, guest lists, telephone

        exchange numbers and rights to future bookings; (ii) all moveable personalty for the operation of

        the Hotel, such as, beds, desks, chairs, sofas, beds, computers, laptops, food, beverages and

        engineering, office, maintenance and housekeeping supplies, etc.; (iii) the Hotel’s intellectual

        property and any and all goodwill associated therewith, including the name “El Condado Plaza,”

        and trademarks, copyrights, logos and designs; (iv) any and all transferrable licenses and permits

        issued by governmental authorities for conducting business as a Hotel; (v) rights with respect to

        certain lease agreements; (vi) the Hotel’s rights and obligations under the collective bargaining

        agreement(s) with union employees; and (vii) the real property upon which the Hotel is situated

        (collectively, the “Assets”).

                  3.        The bargained for Assets formed the legal consideration which, in exchange at

        closing, Condado would pay $31 million to Posadas.




         {Client/001768/56/02146091.DOCX;11 }              14

                                                       15 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 17 of 37



                  4.        Posadas knew that if it was unable to deliver any one of the defined assets, such as

        guest lists, rights to future bookings and the goodwill of the Hotel at closing, Condado’s would not

        get the benefit of its bargain.         That is precisely why Posadas agreed to use “commercially

        reasonable efforts” to operate and maintain the Hotel as it had in the three months immediately

        preceding the execution of the Purchase Agreement.

                  5.        The COVID-19 global pandemic wreaked havoc on the tourism industry in Puerto

        Rico, and on March 12, 2020, the Governor of Puerto Rico declared a state of emergency. The

        governmental restrictions that followed ground tourism to a complete and total standstill. By May

        2020, the Hotel was little more than an empty shell, having no guests, no future bookings, no

        employees, no food, and no good will. Simply put, the Hotel and the Assets as they existed at the

        time of the signing of the Purchase Agreement [November 2019] no longer exists. Consequently,

        Posadas could not deliver the benefit of Condado’s bargain on the day that Posadas declared to

        close the transaction.

                  6.        Due to the Pandemic’s total annihilation of the tourism industry, Posadas was

        strapped with an empty, non-performing asset [the Hotel] which was losing money monthly due to

        significant carrying costs.

                  7.         In order to stem the monthly losses and while knowing full well that it could not

        deliver the benefit of Condado’s bargain, Posadas declared a closing date in the hope that Condado

        would accept something much less than it actually bargained for in exchange for thirty-one (31)

        million dollars.

                  8.        In a sign of total desperation, and in the midst of the Pandemic while thousands

        were being laid off from their jobs in the face of shelter-in-place orders, with many testing positive

        for COVID-19 or worse, Posadas, in bad faith, notified Condado on May 4, 2020 that it was




         {Client/001768/56/02146091.DOCX;11 }                15

                                                         16 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 18 of 37



        scheduling an in-person closing at Posadas’s lawyer’s office in San Juan, Puerto Rico on May 11,

        2020 (in violation of shelter-in-place orders, restrictions on non-essential business and social

        distancing guidelines), notwithstanding the fact that Posadas was not ready, willing or able to

        deliver the benefit of the bargain consistent with the Condado’s expectations or the obligations set

        forth in the Purchase Agreement.

                  9.        After Condado objected to the May 11, 2020 closing date for these and other

        reasons, Posadas, in bad faith, declared Condado in breach of the Purchase Agreement, when it did

        not appear on the purported closing date.

                  10.       On May 18, 2020, Posadas filed this action, seeking to have this Court rubber-stamp

        Posadas’ bad faith actions through judicial fiat, seeking a declaration that Posadas is entitled to the

        release of the $5.1 million down payment, even though it could not deliver the bargain for benefit

        to Condado.

                  11.       By these counterclaims, Condado seeks specific performance of the Purchase

        Agreement and a declaratory judgment to require Posadas to close the transaction consistent with

        the parties’ intent, expectations and obligations, and the Purchase Agreement. Alternatively,

        Condado requests that this Court rescind the Purchase Agreement under the equitable principles of

        failure of consideration, commercial impracticality, impossibility of performance and frustration of

        purpose; and the enforcement of Condado’s equitable lien as a contract vendee under the Purchase

        Agreement to recover its $5.1 million down payment.

                                                     THE PARTIES

                  12.       Upon information and belief, at all times relevant herein, Posadas was and is a

        limited liability company duly organized and existing under the laws of the State of Delaware, with

        a principal place of business located in San Juan, Puerto Rico.




         {Client/001768/56/02146091.DOCX;11 }               16

                                                        17 of 36
 202008071079                                                                                    IndexNO.
                                                                                               INDEX  #: E2020003156
                                                                                                           E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 19 of 37



                  13.       At all times relevant herein, Counterclaim-Plaintiff Condado Plaza Acquisition

        LLC was and is a limited liability company duly organized and existing under the laws of the State

        of Delaware.

                  14.       At all times relevant herein, Counterclaim-Plaintiff Condado Plaza Acquisition

        Lagoon LLC was and is a limited liability company during organized and existing under the laws

        of the Commonwealth of Puerto Rico.

                  15.       At all times relevant herein, Counterclaim-Plaintiff Condado Plaza Acquisition

        Ocean LLC was and is a limited liability company duly organized and existing under the laws of

        the Commonwealth of Puerto Rico.

                                    FACTS COMMON TO ALL COUNTERCLAIMS

                  16.        Upon information and belief, Posadas is record owner of the Hotel, but is owned,

        operated and/or controlled by The Blackstone Group Inc. (“Blackstone”), a global private equity

        alternative investment management and services firm, with assets under management of

        approximately $571 billion.

                  17.       Blackstone and its affiliated entities are major stakeholders in Puerto Rico real

        estate and tourism. In addition to its interests in the Hotel, upon information and belief, a

        Blackstone affiliated entity controls or has controlled about 40% of the reverse mortgage market in

        Puerto Rico, and has filed scores of lawsuits in the courts of Puerto Rico over the past five years

        seeking to foreclose on the homes of property owners who have been devastated by the economic

        crisis in Puerto Rico.

                  18.       Upon further information and belief, Blackstone and its affiliated entities have

        either expended, or advised their clients to expend, billions of dollars in purchasing Puerto Rico

        debt and/or bonds. Blackstone’s interests and massive holdings in Puerto Rico place Blackstone in




         {Client/001768/56/02146091.DOCX;11 }               17

                                                        18 of 36
 202008071079                                                                                   IndexNO.
                                                                                              INDEX  #: E2020003156
                                                                                                          E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 20 of 37



        a unique competitive and informational advantage in any Puerto Rico-related commercial

        transaction, including the Posadas-Condado transaction for the Hotel.

                  19.       At the outset of the negotiation between Posadas and Condado for the Hotel,

        Condado made it clear on numerous occasions that the very purpose of the deal, indeed the only

        way the deal would only make economic sense to Condado, was if the Hotel was a viable going

        concern, including, without limitation, providing Condado with an Offering Memorandum,

        detailing the Hotel’s revenues and operations.

                  20.       Posadas understood that this was the entire purpose of the transaction without

        which there would be no reason for Condado to enter into the Purchase Agreement and assured

        Condado that the endeavor would be highly lucrative based on Posadas’ (Blackstone’s) economic

        forecasts, demonstrated by, among other things, the fact that during the course of the negotiations

        and after the execution of the Purchase Agreement, Posadas and/or its broker supplied and updated

        Condado with economic documentation, projections and information concerning the Hotel’s

        operations through a “data room” containing reams of economic and operational details.

                  21.       Based on this information and the understanding between Posadas and Condado

        that the purpose of the transaction was for Condado to purchase a functioning going concern,

        Posadas and CP Acquisition entered into the Agreement of Purchase and Sale, dated as of

        November 20, 2019.

                  22.       In accordance with Section 2.1(b) of Purchase Agreement, Posadas was required to

        convey certain tangible and intangible assets to Condado in exchange for the payment of the

        purchase price, including, but not limited to:




         {Client/001768/56/02146091.DOCX;11 }               18

                                                         19 of 36
 202008071079                                                                                        IndexNO.
                                                                                                   INDEX  #: E2020003156
                                                                                                               E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:5 08/07/2020
                                                        Pg 21 of 37



                                 all assets related to the Hotel’s operations, including all books and records,

                                 guest files, guest lists, telephone exchange numbers and rights to future

                                 bookings;

                                 all moveable personalty for the operation of the Hotel, such as, beds, desks,

                                 chairs, sofas, beds, computers, laptops, food, beverages and engineering, office,

                                 maintenance and housekeeping supplies, etc.;

                                 the Hotel’s intellectual property and any and all goodwill associated therewith,

                                 including the name “El Condado Plaza,” and trademarks, copyrights, logos and

                                 designs;

                                 any and all transferrable licenses and permits issued by governmental

                                 authorities for conducting business as a Hotel;

                                 rights with respect to certain lease agreements;

                                 the Hotel’s rights and obligations under the collective bargaining agreement(s)

                                 with union employees; and

                                 the real property upon which the Hotel is situated.

         (collectively, the “Assets”).

                  23.       Under Section 2.2(a) of the Purchase Agreement, the purchase price of the Assets

        is $31 million.

                  24.       Under Section 2.2(b) of the Purchase Agreement, CP Acquisition delivered a down

        payment of Earnest Money in the amount of $3,100,000 to the Escrow Agent to secure Condado’s

        rights in the Purchase Agreement and the Assets.

                  25.       By tendering and delivering the down payment, Condado obtained an equitable

        contract vendee’s lien in the Assets and the right to foreclose on the Assets, including the real




         {Client/001768/56/02146091.DOCX;11 }                 19

                                                          20 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 22 of 37



        property upon which the Hotel is situated, to secure the return of its substantial down payment in

        the event of Posadas’ breach of the Purchase Agreement.

                  26.       Section 3.4(a) of the Purchase Agreement provides, among other things, that

        between the Effective Date of the Purchase Agreement and the Closing Posadas shall “[u]se

        commercially reasonable efforts to cause Property Manager to operate and maintain the Property

        substantially consistent with the operation and maintenance of the Property over the previous three

        (3) month period.”

                  27.       Section 5.2(b) of the Purchase Agreement provides that the “obligation of Buyer to

        purchase and pay for the Assets on the Closing Date is subject to the satisfaction” of Posadas’

        performance and compliance “in all material respects with each obligation and covenant by this

        Agreement to be performed or complied with by Seller on or before the Closing Date,” including

        Posadas’ obligation to use commercially reasonable efforts under Section 3.4(a).

                  28.       Under Section 5.3 of the Purchase Agreement, the “occurrence of the Closing shall

        constitute conclusive evidence that Seller and Buyer have respectfully waived any conditions which

        are not satisfied as of the Closing,” including the waiver of any claims arising out of Posadas’

        failure to use commercially reasonable efforts under Section 3.4(a).

                  29.       Under Section 2.3 of the Purchase Agreement, the “Initial Closing Date” was

        scheduled for December 31, 2019, subject to CP Acquisition’s right to adjourn the closing to a date

        not later than February 28, 2020 upon CP Acquisition delivering written notice and an “Extension

        Deposit” in the amount of $1 million to the Escrow Agent.

                  30.       CP Acquisition exercised its right to adjourn the closing by timely delivering such

        written notice to Posadas and the Extension Deposit to the Escrow Agent, and the closing of the

        transaction therefore was adjourned to February 28, 2020 as permitted in the Purchase Agreement.




         {Client/001768/56/02146091.DOCX;11 }               20

                                                        21 of 36
 202008071079                                                                                    IndexNO.
                                                                                               INDEX  #: E2020003156
                                                                                                           E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 23 of 37



                  31.       Under a First Amendment to Agreement of Purchase and Sale, dated as of February

        28, 2020 (the “First Amendment”), the parties mutually agreed to extend the closing of the

        transaction to March 6, 2020.

                  32.       The parties entered into the First Amendment without having full knowledge or

        information as to the extent to which the COVID-19 pandemic would destroy the Hotel’s business

        and the tourism industry in Puerto Rico.

                  33.       In Section 6 of the First Amendment, the parties acknowledged that Posadas’

        obligation under Section 3.4(a) of the Purchase Agreement to use “commercially reasonable

        efforts” to maintain and operate the Hotel as it had during the three month period prior to the

        execution of the Purchase Agreement in November 2019 would remain in full force and effect,

        providing:

                  Except as expressly amended, modified or superseded by this Amendment, the
                  terms of the Purchase Agreement shall remain in full force and effect and are hereby
                  ratified by the Seller and the Buyer. Except as modified and amended by this
                  Amendment, the Purchase Agreement and the respective obligations of Buyer and
                  Seller thereunder shall remain unmodified and in full force and effect.

                  34.       At or around the same time that CP Acquisition signed the First Amendment, CP

        Acquisition assigned its rights, title and interest to the Purchase Agreement and the First

        Amendment to CP Ocean and CP Lagoon with Posadas’ express knowledge, consent and approval.

                  35.       Pursuant to a Second Amendment to Agreement of Purchase and Sale, dated as of

        March 5, 2020 (the “Second Amendment”), the parties mutually agreed to further adjourn the

        closing of the transaction from March 6, 2020 to March 17, 2020 upon Condado delivering an

        “Additional Extension Deposit” in the amount of $1 million (for a total down payment of $5.1

        million) and agreeing to certain other modifications to the Purchase Agreement.




         {Client/001768/56/02146091.DOCX;11 }              21

                                                       22 of 36
 202008071079                                                                                       IndexNO.
                                                                                                  INDEX  #: E2020003156
                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 24 of 37



                  36.       One such modification was set forth in Section 2 of the Second Amendment,

        whereby Condado agreed to waive certain “conditions precedent” to closing; however, the waiver

        in the Second Amendment does not apply or extend to Posadas’ affirmative obligations under the

        Purchase Agreement, including, without limitation, Posadas’ obligation under Section 3.4(a) of the

        Purchase Agreement to exercise “commercially reasonable efforts” to maintain and operate the

        Hotel.

                  37.       In point of fact, in Section 6 of the Second Amendment, the parties re-affirmed that:

        (i) the purpose of the transaction was for Posadas to convey a going concern and (ii) Posadas

        remained obligated under Section 3.4(a) of the Purchase Agreement to use “commercially

        reasonable efforts” to maintain and operate the Hotel, providing that:

                  Except as expressly amended, modified or superseded by this Amendment, the
                  terms of the Purchase Agreement shall remain in full force and effect and are hereby
                  ratified by the Seller and the Buyer. Except as modified and amended by this
                  Amendment, the Purchase Agreement and the respective obligations of Buyer and
                  Seller thereunder shall remain unmodified and in full force and effect.

                  38.       At the time that the parties entered into the Second Amendment, the parties did not

        have sufficient knowledge or information as to the full extent to which the COVID-19 pandemic

        would destroy the Hotel’s business and the tourism industry in Puerto Rico.

                  39.       Throughout the course of the parties’ dealings with respect to this transaction,

        Posadas furnished and supplemented economic data to Condado in order to keep Condado informed

        as to the viability the Hotel, further demonstrating that the parties understood and agreed that the

        purpose of the transaction was for Condado to purchase a going concern and that it would be

        commercially impracticable for Condado to purchase the Hotel if Posadas could not deliver the

        Hotel as promised.




         {Client/001768/56/02146091.DOCX;11 }                22

                                                         23 of 36
 202008071079                                                                                   IndexNO.
                                                                                              INDEX  #: E2020003156
                                                                                                          E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 25 of 37



                  40.       On March 12, 2020, a state of emergency was declared in Puerto Rico in response

        to the COVID-19 global pandemic. On March 15, 2020, the Governor of Puerto Rico issued

        Administrative Bulletin No. OE-2020-023 (the “Executive Order”), pursuant to which the Governor

        imposed a curfew for everyone on island from March 15, 2020 to March 30, 2020, permitting

        individuals to transit or walk on public roads between 5:00 a.m. and 9:00 p.m. only in essential

        circumstances or emergency situations, and not to give or receive legal services or to close real

        property transactions.

                  41.       Pursuant to the Executive Order, the Governor also ordered the closure of

        government operations (except for those designated as essential services), as well as a total closure

        of all shopping centers, cinemas, clubs concert halls, theaters, gaming halls, casinos, amusement

        parks, gyms, bars or any similar place or event that encourages the gathering of a group of citizens

        in the same place.

                  42.       Failure to comply with the Executive Order by any person and/or company carried

        potentially criminal penalties, including imprisonment that would not exceed six (6) months or a

        fine that would not exceed five thousand dollars ($5,000.00) or both penalties at the court’s

        discretion.

                  43.       Pursuant to a Third Amendment to Agreement of Purchase and Sale, dated as of

        March 17, 2020 (the “Third Amendment”), the parties once again mutually agreed to adjourn the

        closing date in light of the developing situation in Puerto Rico. Under the Third Amendment,

        Posadas and Condado agreed that closing would take place on April 17, 2020 or five (5) business

        days following the applicable Governmental Authority permitting the operations of the Registry of

        Property, law firm offices and notary public in San Juan, whichever date was later, with an outside

        closing date of July 31, 2020; the parties entered into the Third Amendment, however, without




         {Client/001768/56/02146091.DOCX;11 }              23

                                                       24 of 36
 202008071079                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 26 of 37



        having knowledge or information as to the full extent to which the COVID-19 pandemic would

        destroy the Hotel’s business or disrupt the tourism industry in Puerto Rico.

                  44.       Once again, the parties acknowledged and re-affirmed in Third Amendment that

        Posadas was required to use commercially reasonable efforts in maintaining and operating the

        Hotel, stating in Section 4 that unless as expressly amended, modified or superseded by the Third

        Amendment, “the Purchase Agreement and the respective obligations of Buyer and Seller

        thereunder shall remain unmodified and in full force and effect.”

                  45.       After the parties entered into the Third Amendment, because the state of emergency

        was still in effect, the Governor issued several subsequent executive orders, extending the curfew

        and the order to close non-essential businesses and establishments, with certain limited exceptions.

        Pursuant Executive Order OE-2020-033, curfew and the closure of non-essential stores and

        businesses was extended through to and including May 3, 2020.

                  46.       On Friday, May 1, 2020, the Governor issued Executive Order OE-2020-038,

        maintaining the curfew restriction until May 25, 2020, but permitting the gradual reopening of some

        businesses under certain established parameters. For example, Executive Order OE-2020-038

        exempted certain services from closure, as long as they are offered in an emergency situation, the

        premises or establishment is not opened to the public, and measures are taken to guarantee health,

        safety and hygiene, including the non-crowding of people in offices. Among the exempted services

        under Executive Order OE-2020-038 were “notary [services] for all types of transactions that are

        required in the ordinary course of business.”

                  47.       By way of letter dated May 4, 2020, Posadas informed Condado that the closing on

        the sale of the Assets would be held on Monday, May 11, 2020 in-person at the offices of Posadas’

        counsel in San Juan, Puerto Rico.




         {Client/001768/56/02146091.DOCX;11 }               24

                                                        25 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 27 of 37



                  48.       Scheduling the Closing for May 11, 2020 was improper for a number of separate

        and distinct reasons. First, Posadas was not ready, willing or able to close because it could not

        deliver the Assets—the benefit of the bargain as expected by Condado. Hotel occupancy for the

        months of November 2019, December 2019, and January 2020 was 29.6%, 38.6%, and 41.4%,

        respectively; while the average occupancy of the Hotel for the year ended on December 31, 2018

        was 40.2%.        In stark contrast, Hotel occupancy as of May 11, 2020 was at almost zero percent

        (0%) because of the pandemic.

                  49.        Posadas had closed a portion of the Hotel entirely – which, upon information and

        belief, currently remains completely closed –, and terminated the employment of virtually all

        employees, except for a bare minimum “skeleton crew” necessary to guard the Hotel. Posadas also

        stopped operating and closed all the Hotel's food and beverage establishments.

                  50.       Therefore, Posadas could not deliver the Hotel or the Assets as contemplated by the

        parties’ and did not comply with its obligation under Section 3.4(a) of the Purchase Agreement to

        use commercially reasonable efforts to maintain and operate the Hotel prior to closing.

                  51.       Second, scheduling the closing on seven days’ notice and requiring an in-person

        closing in San Juan, Puerto Rico was not only unreasonable considering the ongoing COVID-19

        global pandemic, but it was impossible; Condado’s authorized representative would have had to

        self-quarantine in Puerto Rico for 14 days if he travelled to the Commonwealth from the mainland

        in accordance with then-applicable government restrictions.

                  52.       Third, the May 11, 2020 in-person closing at Posadas’ lawyer’s office in Puerto

        Rico violated the shelter-in-place orders, governmental restrictions on non-essential business and

        social distancing guidelines promulgated in Puerto Rico and New York.




         {Client/001768/56/02146091.DOCX;11 }               25

                                                        26 of 36
 202008071079                                                                                       IndexNO.
                                                                                                  INDEX  #: E2020003156
                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 28 of 37



                  53.       Fourth, Posadas’ lawyer’s office in Puerto Rico was closed on May 11, 2020 in

        accordance with the Governor’s Executive Orders.

                  54.       Condado articulated the basis for its position in letters to Posadas, dated May 6 and

        7, 2020, and requested that Posadas withdraw from the May 11, 2020 closing. Posadas responded

        by way of letter dated May 7, 2020, wherein Posadas disagreed with the positions taken in

        Condado’s May 6 and 7, 2020 letters, and stated that Posadas “expects Buyer to … close on May

        11, 2020.”

                  55.       Given Posadas’ stated intention to proceed with the closing on May 11, 2020,

        Condado was compelled to seek immediate judicial intervention on an emergency basis to preserve

        its rights under the Purchase Agreement and its substantial investment otherwise risk Posadas

        terminating the transaction; with New York courts closed due to the global pandemic, Condado had

        no choice but to commence suit in Puerto Rico on an emergency basis because it was the only

        available venue with competent jurisdiction over the parties and the Assets, which Condado did on

        Friday, May 8, 2020. Critically, at the time of its filing, neither Condado nor Posadas could predict

        when the state courts of New York would re-open to all non-essential matters.

                  56.       In a letter dated May 11, 2020, Posadas unequivocally repudiated the Purchase

        Agreement stating that the Purchase Agreement was terminated because Condado did not appear

        for the closing on May 11, 2020 and demanded that the Escrow Agent release the $5.1 million down

        payment to it.

                  57.        In a letter dated May 11, 2020, Condado rejected Posadas’ purported termination

        of the Purchase Agreement and the release of the Earnest Money for the reasons set forth in

        Condado’s prior correspondence.




         {Client/001768/56/02146091.DOCX;11 }                26

                                                         27 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:5 08/07/2020
                                                        Pg 29 of 37



                                                FIRST COUNTERCLAIM
                                         (Breach of Contract: Specific Performance)

                  58.       Condado repeats, realleges and reasserts each of the foregoing paragraphs as though

        fully set forth herein.

                  59.       At all times relevant herein, the Purchase Agreement was and is a valid and

        enforceable contract between Posadas and Condado.

                  60.       Condado substantially performed its obligations under the Purchase Agreement,

        including, without limitation, delivering a down payment in the amount of $5.1 million to secure

        its rights to the Purchase Agreement and the Assets.

                  61.       At all times relevant herein, Condado was and is ready, willing and able to perform

        its remaining obligations under the Purchase Agreement, including closing on the transaction upon

        Posadas delivering the Hotel and the Assets as required under the letter and spirit of the Purchase

        Agreement.

                  62.       Posadas has failed to perform under the Purchase Agreement, i.e., by failing and/or

        refusing to deliver a viable and operational Hotel, and the remaining Assets which such failure

        constitutes a material breach of the Purchase Agreement.

                  63.       Posadas’ actions or inactions threaten to damage Condado and deprive Condado of

        the contractually bargained-for benefits under the Purchase Agreement, namely, the transfer of the

        Hotel and the Assets, for which there is no adequate remedy at law.

                  64.       The Hotel is a special, unique and irreplaceable piece of real property; as Posadas

        recognizes in paragraph 18 of its Complaint, the Hotel is a waterfront resort overlooking the

        Atlantic Ocean and Condado Lagoon, and has been operational in San Juan, Puerto Rico since 1968.

        The Hotel is conveniently located minutes away from cruise piers, Old San Juan and the Luis

        Munoz Marin International Airport, and is within walking distance of shopping, dining, museums,



         {Client/001768/56/02146091.DOCX;11 }                27

                                                         28 of 36
 202008071079                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 30 of 37



        historic landmarks and recreational venues, and is a favored choice of tourists, professionals and

        international travelers.

                  65.       By reason of the foregoing, Condado is entitled to a judgment of specific

        performance compelling Posadas to close the transaction and convey a viable and operational Hotel

        to Condado in exchange for the purchase price.

                                       SECOND COUNTERCLAIM
                (Declaratory Judgment: Purchase Agreement Remains in Full Force and Effect)

                  66.        Condado repeats, realleges and reasserts each of the foregoing paragraphs as

        though fully set forth herein.

                  67.       Under New York law, the doctrines of commercial impracticability and

        impossibility of performance apply when performance under a contract is rendered objectively

        impossible by an unanticipated event that could not have been foreseen or guarded against in the

        contract.

                  68.       Under New York law, the doctrine of frustration of purpose applies when there is a

        change in circumstances that makes one party’s performance virtually worthless to the other,

        frustrating his purpose in making the contract.

                  69.       Under New York law, the doctrine of failure of consideration applies wherever one

        who has promised to give some performance fails without his or her fault to receive in some material

        respect the agreed quid pro quo for that performance.

                  70.       As set forth in greater detail above, Condado contends: (i) performance under the

        Purchase Agreement by Condado and Posadas was rendered objectively impossible by the COVID-

        19 pandemic, which was not, and could not, have been foreseen by the parties prior to entering into

        the Purchase Agreement; (ii) the COVID-19 pandemic changed the circumstances of the transaction

        to such an extent that the Assets were virtually worthless to Condado as of May 11, 2020, frustrating



         {Client/001768/56/02146091.DOCX;11 }               28

                                                        29 of 36
 202008071079                                                                                       IndexNO.
                                                                                                  INDEX  #: E2020003156
                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 31 of 37



        the very purpose of the Purchase Agreement; (iii) without its fault and due to unforeseen

        circumstances, Posadas could not deliver the Assets on May 11, 2020, the agreed quid pro quo for

        which Condado agreed to pay $31 million; (iv) Condado was not obligated to close the transaction

        on May 11, 2020; and (v) the Purchase Agreement remains in full force and effect.

                  71.       As set forth in greater detail above, Posadas contends: (i) performance by Condado

        and Posadas under the Purchase Agreement was not rendered objectively impossible by the

        COVID-19 pandemic; (ii) the COVID-19 pandemic did not change the circumstances of the

        transaction to such an extent that the Assets were virtually worthless to Condado as of May 11,

        2020; (iii) Posadas could have delivered the Assets on May 11, 2020; (iv) Condado was obligated

        to close the transaction on May 11, 2020; and (v) the Purchase Agreement is terminated and is of

        no force or effect.

                  72.       Based on the foregoing, an actual and justiciable controversy has arisen with respect

        to the parties’ rights and obligations under the Purchase Agreement that is ripe for judicial

        adjudication.

                  73.       Accordingly, Condado seeks a declaratory judgment, declaring: (i) performance by

        Condado and Posadas under the Purchase Agreement was rendered objectively impossible by the

        COVID-19 pandemic, which was not, and could not, have been foreseen by the parties prior to

        entering into the Purchase Agreement; (ii) the COVID-19 pandemic changed the circumstances of

        the transaction to such an extent that the Assets were virtually worthless to Condado as of May 11,

        2020, frustrating the very purpose of the Purchase Agreement; (iii) without its fault and due to

        unforeseen circumstances, Posadas could not deliver the Assets on May 11, 2020, the agreed quid

        pro quo for which Condado agreed to pay $31 million; (iv) Condado was not obligated to close the

        transaction on May 11, 2020; and (v) the Purchase Agreement remains in full force and effect.




         {Client/001768/56/02146091.DOCX;11 }                29

                                                         30 of 36
 202008071079                                                                                       IndexNO.
                                                                                                  INDEX  #: E2020003156
                                                                                                              E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 32 of 37



                                                THIRD COUNTERCLAIM
                                                   (Injunctive Relief)

                  74.       Condado repeats, realleges and reasserts each of the foregoing paragraphs as though

        fully set forth herein.

                  75.       Pursuant to New York Civil Practice Law and Rules § 6501, Condado is entitled to

        place a notice of pendency against the real property upon which the Hotel is situated because the

        judgment demanded by Condado in these counterclaims “would affect title to, or the possession,

        use or enjoyment of, real property.”

                  76.       Pursuant to New York law, Condado is entitled to place a notice of pendency

        against the real property upon which the Hotel is situated because Condado acquired an equitable

        lien in such real property by delivering the $5.1 million down payment and is entitled to foreclose

        upon that lien to recover the down payment.

                  77.       Under New York law, New York courts may not decide issues affecting title to real

        property located outside of its territorial jurisdiction, but may issue injunctive relief enjoining

        parties to a New York litigation from transferring, conveying, selling or otherwise disposing of such

        real property.

                  78.       Condado will suffer irreparable harm in the absence of injunctive relief enjoining

        Posadas from disposing of the Hotel and the Assets during the pendency of this action; as set forth

        above, the Hotel is a special, unique and irreplaceable piece of real property, and the opportunity

        to own and operate the Hotel at a profit is a rare business opportunity.

                  79.       The equities balance in Condado’s favor.

                  80.       Condado has no adequate remedy at law.

                  81.       By reason of the foregoing, Condado is entitled to injunctive relief, restraining and

        enjoining Posadas and its representatives, consultants, agents, employees and/or attorneys, and all



         {Client/001768/56/02146091.DOCX;11 }                30

                                                         31 of 36
 202008071079                                                                                        IndexNO.
                                                                                                   INDEX  #: E2020003156
                                                                                                               E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:5 08/07/2020
                                                        Pg 33 of 37



        persons in active concert or participation with them from, directly or indirectly, encumbering,

        selling, assigning, transferring, pledging, hypothecating, divesting, dissipating, removing,

        disposing of and/or giving an interest in any of the Assets.

                                           FOURTH COUNTERCLAIM
                             (Declaratory Judgment: Rescission of Purchase Agreement)

                  82.       Condado repeats, realleges and reasserts each of the foregoing paragraphs as though

        fully set forth herein.

                  83.       In the alternative to its causes of action for specific performance of the Purchase

        Agreement and declaratory judgment that the Purchase Agreement remains in full force and effect,

        Condado is entitled to the rescission of the Purchase Agreement under the doctrines of commercial

        impracticability and impossibility of performance, frustration of purpose and failure of

        consideration.

                  84.       Based on the foregoing, Condado is entitled to a judicial declaration, declaring that:

        (i) the Purchase Agreement is rescinded and of further force or effect under the doctrines of

        commercial impracticability and impossibility of performance, frustration of purpose and failure of

        consideration; and (ii) Condado is entitled to the return of its down payment in the amount of $5.1

        million from the Escrow Agent.

                                                 FIFTH COUNTERCLAIM
                                           (Foreclosure of Contract Vendee’s Lien)

                  85.        Condado repeats, realleges and reasserts each of the foregoing paragraphs as

        though fully set forth herein.

                  86.       In the alternative to its causes of action for specific performance of the Purchase

        Agreement and declaratory judgment that the Purchase Agreement remains in full force and effect,




         {Client/001768/56/02146091.DOCX;11 }                31

                                                          32 of 36
 202008071079                                                                                      IndexNO.
                                                                                                 INDEX  #: E2020003156
                                                                                                             E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 34 of 37



        Condado is entitled to foreclose on its contract vendee’s lien in the Assets to recover its $5.1 million

        down payment.

                  87.       Under New York law, Condado acquired a valid and enforceable equitable contract

        vendee’s lien in the Assets in the amount of $5.1 million.

                  88.       Posadas has failed and/or refused to consent to the return of the $5.1 million down

        payment to Condado and, as a result, Condado’s contract vendee’s lien has not been discharged in

        any amount.

                  89.       Condado’s vendee’s lien has not expired or been cancelled and remains in full force

        and effect as of this date.

                  90.       Based on the foregoing, Condado has a valid claim on its contract vendee’s lien and

        may foreclose on said lien in order to recoup the outstanding monies it is owed by Posadas in the

        amount of $5.1 million.

                  WHEREFORE, Defendants/Counterclaim-Plaintiffs Condado Plaza Acquisition, LLC,

         Condado Plaza Acquisition Lagoon, LLC and Condado Plaza Acquisition Ocean, LLC demand

         judgment in their favor and against Plaintiff Posadas De Puerto Rico Associates, L.L.C. as follows:

                  A.        Dismissing Plaintiff’s Complaint in its entirety with prejudice;

                  B.        On the First Counterclaim, a judgment of specific performance compelling Posadas

                            to close the transaction and convey a viable and operational Hotel to Condado in

                            exchange for the purchase price;

                  C.        On the Second Counterclaim, a declaratory judgment, declaring that: (i)

                            performance by Condado and Posadas under the Purchase Agreement was rendered

                            objectively impossible by the COVID-19 pandemic, which was not, and could not,

                            have been foreseen by the parties prior to entering into the Purchase Agreement;




         {Client/001768/56/02146091.DOCX;11 }                  32

                                                         33 of 36
 202008071079                                                                                         IndexNO.
                                                                                                    INDEX  #: E2020003156
                                                                                                                E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF:5 08/07/2020
                                                        Pg 35 of 37



                            (ii) the COVID-19 pandemic changed the circumstances of the transaction to such

                            an extent that the Assets were virtually worthless to Condado as of May 11, 2020,

                            frustrating the very purpose of the Purchase Agreement; (iii) without its fault and

                            due to unforeseen circumstances, Posadas could not deliver the Assets on May 11,

                            2020, the agreed quid pro quo for which Condado agreed to pay $31 million; (iv)

                            Condado was not obligated to close the transaction on May 11, 2020; and (v) the

                            Purchase Agreement remains in full force and effect;

                  D.        On the Third Counterclaim, granting Condado injunctive relief, restraining and

                            enjoining Posadas and its representatives, consultants, agents, employees and/or

                            attorneys, and all persons in active concert or participation with them from, directly

                            or    indirectly,   encumbering,     selling,   assigning,   transferring,   pledging,

                            hypothecating, divesting, dissipating, removing, disposing of and/or giving an

                            interest in any of the Assets.

                  E.        On the Fourth Counterclaim, in the alternative to its causes of action for specific

                            performance of the Purchase Agreement and declaratory judgment that the

                            Purchase Agreement remains in full force and effect, a judicial declaration,

                            declaring that: (i) the Purchase Agreement is rescinded and of further force or effect

                            under the doctrines of commercial impracticability and impossibility of

                            performance, frustration of purpose and failure of consideration; and (ii) Condado

                            is entitled to the return of its down payment in the amount of $5.1 million from the

                            Escrow Agent;

                  F.        On the Fifth Counterclaim, in the alternative to its causes of action for specific

                            performance of the Purchase Agreement and declaratory judgment that the




         {Client/001768/56/02146091.DOCX;11 }                   33

                                                             34 of 36
 202008071079                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                  Doc 12-5    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:5 08/07/2020
                                                       Pg 36 of 37



                            Purchase Agreement remains in full force and effect, the foreclosure of Condado’s

                            contract vendee’s lien in the amount of $5.1 million;

                  G.        Awarding Condado its reasonable attorneys’ fees, interest, disbursements and costs

                            of suit; and

                  H.        Granting Condado such other and further relief as this Court deems just, equitable

                            and proper.

         Dated: New York, New York
                August 7, 2020
                                                                    TARTER KRINSKY & DROGIN, LLP
                                                                    Attorneys for Defendants/Counterclaim-
                                                                    Plaintiffs


                                                              By:
                                                                    Anthony D. Dougherty
                                                                    Jonathan E. Temchin
                                                                    1350 Broadway
                                                                    New York, New York 10018
                                                                    Tel.: (212) 216-8000
                                                                    Email: adougherty@tarterkrinsky.com
                                                                    Email: jtemchin@tarterkrinsky.com




         {Client/001768/56/02146091.DOCX;11 }               34

                                                        35 of 36
 202008071079                                                                                     IndexNO.
                                                                                                INDEX  #: E2020003156
                                                                                                            E2020003156
FILED:     MONROE COUNTY CLERK 08/07/2020 05:27 PM
NYSCEF DOC. 20-12094-mew
            NO. 75                     Doc 12-5   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                     RECEIVEDExhibit
                                                                                              NYSCEF:5 08/07/2020
                                                         Pg 37 of 37



                                                      VERIFICATION

                    Pursuant to New York Civil Practice Law and Rules Rule 2106(b), I affirm this 7th day of

          August, 2020, under the penalties of perjury under the laws of the State of New York, which may

          include a fine or imprisonment, that I am physically located outside the geographic boundaries of

          the United States, Puerto Rico, the United States Virgin Islands or any territory or insular

          possession subject to the jurisdiction of the United States; that I am a principal of Condado Plaza

          Acquisition, LLC, Condado Plaza Acquisition Lagoon, LLC and Condado Plaza Acquisition

          Ocean, LLC, the defendants/counterclaim-plaintiffs in the within action; that I have read the

          annexed Verified Answer With Counterclaims, know the contents thereof, and the same is true to

          my knowledge except as to the matters therein stated to be alleged upon information and belief

          and, as to those matters, I believe them to be true. My belief as to those matters therein not stated

          upon knowledge, is based upon books and records maintained by defendants/counterclaim-

          plaintiffs, which are in my custody and control.

                    I understand that this document may be filed in any action or proceeding in a court of law.




                                                                        Roys Poyiadjis




        {Client/001768/56/02156258.DOCX;1 }


                                                         36 of 36
